DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office provided applicant an opportunity to amend claims as indicated in the interview summary mailed 5 July 2022.  Also, the record shows in the non-patent literature (NPL) submitted 13 June 2022 that applicant attempted to file a claim amendment.  This attempt was an unsuccessful attempt at filing a claim amendment by modifying the pre-grant publication (US 2021/0386240).  Applicant should file amendments by following Rule 121.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 , lines 8-10, contain a contradiction when stating “the one or more utensil handles comprises the flexible material covering a metal frame such that the one or more utensil handles are non flexible.”  The handles are flexible because the handles comprise flexible material.  Claim 1 is indefinite.
	Claim 6 states that the body periphery is non flexible.  The construction of the body periphery (the portion of the periphery which doesn’t include the handles) is a metal frame covered by a flexible material.  The body periphery is actually flexible.  This contradicts claim 1.  Claim 6 is indefinite.
	Claim 9 states a structure similar to claim 1 and states in lines 9 and 10 that “the one or more utensil handles are non flexible.”  Claim 9 is similarly indefinite.
	Claim 13 states a structure similar to claim 6 stating that “the body periphery is non flexible.” Claim 13 is similarly indefinite.
Claim 16 recites the limitation "the metal frame" in line 6.  There is insufficient antecedent basis for this limitation in the claim because there is no previous reference to a metal frame.  In line 11 of claim 16, “a(n) metal frame is introduced.  There is confusions as to whether this line 11 metal frame is the same metal frame as stated in line 6 or a different metal frame (handle frame).  If there are two metal frames, a body metal frame and one or more handle metal frames, then there is confusion in claims 18 and 19 which refer to “the metal frame.”
	Claim 16 states in line 6 that “the body periphery is non flexible.” The construction of the body periphery, the portion of the periphery which doesn’t include the handles, is a metal frame covered by a flexible material.  The body periphery is actually flexible.  Claim 16 is indefinite.
Claim 16 , lines 10-12, contain a contradiction when stating “the one or more utensil handles comprises the flexible material covering an (a) metal frame such that the one or more utensil handles are non flexible.”  The handles are flexible because the handles comprise flexible material.  Claim 16 is indefinite.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11-14, 16-17 and 20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Parr (US 9538882).
Parr discloses a utensil (baking pan 10) defined by a utensil periphery, wherein the utensil comprising: a. a flexible utensil body, wherein the flexible utensil body is defined by a body periphery, wherein the flexible utensil body is made of a flexible material (material of cover 18 is heat resistant such as silicone, see column 4, lines 61-63), wherein the flexible material enables easy release of food from the utensil body; and b. one or more utensil handles (handles 17) attached to the flexible utensil body, wherein the one or more utensil handles and the body periphery forms the utensil periphery, wherein the one or more utensil handles comprises the flexible material covering a metal frame (see Fig. 7, rim 16 is wider and covered by cover 18; rim 16 is formed from sheet metal as stated in column 4, line 2) such that the one or more utensil handles are non flexible, wherein the metal frame is covered by the flexible material, wherein the metal frame enables increased handling and stability of the utensil, wherein the metal frame covered by the flexible material allows use in microwave.
	Re claim 2, the flexible utensil body has a food carrying cavity.
	Re claim 3, the flexible utensil body comprises a top layer (top portion of cover 18 as shown in Fig. 2a) and a bottom layer (bottom portion of cover 18 as shown in Fig. 2a).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parr in view of Tingley (US 2005/0204932).
Parr fails to disclose a metal frame material of stainless steel.  Tingley teaches a similar metal frame formed from stainless steel material as stated in paragraph [14], lines 1-2.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the material to be stainless steel to prevent corrosion of the metal frame to maintain structural reinforcement and integrity.

Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parr in view of Unwin et al. (US 2017/0030588) (Unwin).
Parr fails to disclose a metal rod.  Unwin teaches a metal frame made from metal rod (metal frame 5).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the metal frame of Parr to be made from a metal rod to conserve on metal material and reduce the weight of a frame by replacing the sheet metal frame with the metal rod 5 and mesh 2 of Unwin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733